            Case 1:18-cr-00245-DAD-BAM Document 115 Filed 11/23/20 Page 1 of 2



 1   Mark A. Broughton, #079822
     MARK A. BROUGHTON, PC
 2   2300 Tulare Street, Suite 215
     Fresno, California 93721
 3   Tel: (559) 691-6222
     mark@fresnocriminallawyer.com
 4

 5   Attorney for Defendant JORGE LUIS ARELLANO-GARCIA
 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                      ) Case No.: 1:18-CR-00245 DAD BAM
                                                     )
12             Plaintiff,                            )
                                                     ) JOINT STIPULATION TO CONTINUE
13    vs.                                            )
                                                     ) SENTENCING; AND ORDER
14                                                   )
      JORGE LUIS ARELLANO-GARCIA,                    )
15                                                   )
               Defendant.                            )
16                                                   )
                                                     )
17                                                   )
18

19           IT IS HEREBY STIPULATED by and between Mark A. Broughton, the attorney for
20
     Defendant Jorge Luis Arellano-Garcia, and Angela Scott, Assistant United States Attorney for
21
     the government, that the Sentencing Hearing currently scheduled for November 30, 2020 at 9:00
22

23   a.m., be continued to January 20, 2021 at 9:00 a.m., in Judge Dale A. Drozd’s courtroom.

24           The continuance is requested by counsel for the Defendant due to the fact that counsel
25
     requires additional time to review and discuss the PSR with Defendant.
26
     ///
27
     ///
28



                                                     1
           Case 1:18-cr-00245-DAD-BAM Document 115 Filed 11/23/20 Page 2 of 2



 1          Counsel for Defendant has spoken to the Assistant U.S. Attorney, Angela Scott, who has
 2   no objections to this continuance.
 3          IT IS SO STIPULATED.
 4
     DATED: November 20, 2020                            /s/ Angela Scott
 5
                                                         ANGELA SCOTT
 6
                                                         Assistant United States Attorney

 7
     DATED: November 20, 2020                            /s/Mark A. Broughton
 8                                                       MARK A. BROUGHTON
                                                         Attorney for Jorge Luis Arellano-Garcia
 9

10

11                                              *****
12                                              ORDER
13
                    IT IS SO FOUND AND ORDERED that pursuant to the Stipulation of the
14

15
     parties, the currently scheduled Sentencing date of November 30, 2020 is continued to January

16   19, 2021 at 10:00am in courtroom 5.

17   IT IS SO ORDERED.
18
        Dated:     November 20, 2020
19                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28



                                                    2
